Citation Nr: 1432555	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  07-12 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), other than the service-connected mood disorder. 

2.  Entitlement to service connection for residuals of aorta surgery, to include as secondary to service-connected diabetes mellitus. 

3.  Entitlement to service connection for a cardiovascular disability, other than hypertension and residuals of aorta surgery, to include as secondary to service-connected diabetes mellitus. 

4.  Entitlement to service connection for a neurological disability, other than the service-connected residuals of a cerebrovascular accident, to include as secondary to service-connected diabetes mellitus.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to January 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran has relocated on more than one occasion during the pendency of this appeal and his claims file was transferred to the jurisdiction of the appropriate RO, most recently the RO located in Oakland, California.

The Veteran testified at a hearing in Washington, D.C. before the Board in November 2009; a transcript of the hearing is associated with the claims file.

In May 2010, April 2013, and December 2013, the Board remanded these matters for additional development.  The matters are now again before the Board for adjudication.

The record before the Board consists of the Veteran's electronic claim file known as Veterans Benefits Management System (VBMS). 

As noted in prior remands, during the Veteran's hearing he raised the question of error in prior rating actions related to service-connected amputations of his lower extremities below the knee, specifically, that one of his leg amputations was at a point above the knee.  In a January 2013 Written Brief Presentation, the Veteran's representative again suggested error in the rating actions related to amputation, and also suggested that an earlier effective date for service connection for diabetes mellitus is warranted, as well as increased ratings for peripheral vascular disease, stroke residuals and heart disability.  The Board notes that service connection for peripheral vascular disease of the right and left lower extremities was denied by way of the February 2008 rating decision.  Thus, the January 2013 statement related to this disability is considered an attempt to reopen a previously denied service connection claim.  These claims have yet to be adjudicated by the RO and are, therefore, again referred to the RO for initial development and adjudication. 


REMAND

While the Board sincerely regrets the additional delay imposed on this longstanding appeal, the Veteran's claims must be remanded for the reasons noted below.

The 2010 and 2013 remands required the RO to afford the Veteran VA examinations to assess the nature and etiology of his claimed disabilities.  The record shows that he appeared for a heart examination in November 2010, but failed to appear for the other scheduled examinations, to include neurological examination and psychiatric examination.  Further, the Board observes that the November 2010 VA examination report includes notation that the Veteran's most recent cardiac diagnostic testing occurred in 2007 and 2008.  More recently, it appears that the RO sought reexamination.  The March 2014 supplemental statement of the case includes a comment with regard to each of the four claims under appeal as follows, "Please let us know if you are in a position to report for VA exam in the future."  In April 2014, the Veteran's representative submitted a statement in support of the Veteran's claims indicating that he is indeed willing to report for VA examination and suggesting that he did not receive notice of previously scheduled examinations due to hospitalization.  The Veteran also notified VA of a new mailing address at this time.  

The Board finds that, under the circumstances, the Veteran must be provided another opportunity to undergo a current VA examination to assess the nature and etiology of his claimed disabilities as required by the Board's prior remands.  The Board indeed is understanding of the Veteran's limitations in movement due to his physical condition, but reminds the Veteran that VA's duty to assist in the development of facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of the Veteran to cooperate with VA to the extent he is able.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

The Board also recognizes that the electronic claims file contains notation of existing clinical records added to the record in April 2013 from the Washington VA Medical Center (VAMC), the San Francisco VAMC, and the Palo Alto Healthcare System (HCS). The actual records, however, are not available for the Board's review in the now entirely electronic file.  Moreover, an April 2014 statement from the Veteran's representative also references a recent hospitalization.  On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain relevant and ongoing VA treatment records related to the Veteran's claimed disabilities, including records from the Washington VAMC, the San Francisco VAMC, the Palo Alto HCS, and any other VA healthcare facility from which the Veteran has received treatment.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, afford the Veteran a VA examination by a psychiatrist or psychologist to determine the nature and etiology of his claimed psychiatric disability other than the already service connected mood disorder.  All pertinent evidence in the electronic records must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

The examiner should identify all acquired psychiatric disorders present during the period of the claim.

If the examiner determines that PTSD has been present during the period of the claim, the examiner should identify the elements supporting the diagnosis, to include the stressor(s) responsible for the disorder.  If the examiner determines that PTSD has not been present during the period of the claim, the examiner should explain why a diagnosis of PTSD is not warranted.

With respect to each acquired psychiatric disorder present during the period of the claim (other than PTSD and the already service-connected mood disorder), the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during the Veteran's active service, is otherwise etiologically related to active service or was caused or permanently worsened by service-connected disability.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should fully explain why he or she is unable to do so.

3.  Once the record is developed to the extent possible, afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of his claimed residuals of aortic surgery.  All pertinent evidence in the electronic records must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

The examiner is asked to address the following: 

(a)  Are there currently in existence residuals, localized or systemic, of the Veteran's October 1989 aortic thromboendarterectomy and sympathectomy, which are not already service connected?  If so, please identify those residuals with specificity.  Is the Veteran's peripheral vascular disease or other vascular disorder the result of the 1989 procedure? 

(b)  Is there a 50 percent or better probability that service-connected disability has worsened any existing residuals of the Veteran's October 1989 aortic thromboendarterectomy and sympathectomy, other than that already service connected?  If it is determined that any claimed disorder was worsened by service-connected disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation. 

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinions, he or she should fully explain why he or she is unable to do so.

4.  Once the record is developed to the extent possible, afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of his claimed cardiovascular disorder, other than the residuals of aortic surgery and the service-connected hypertension and left ventricular hypertrophy, but to include hypercholesterolemia, hyperlipidemia, and heart murmur.

All pertinent evidence in the electronic records must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

The examiner should identify each cardiovascular disorder (except as noted above) present during the period of the claim.  With respect to each disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service, is otherwise etiologically related to service, was manifested within one year after the Veteran's discharge from service, or was caused or permanently worsened by service-connected disability.  If it is determined that any claimed cardiovascular disorder was worsened by service-connected disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation. 

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinions, he or she should fully explain why he or she is unable to do so.

5.  Once the record is developed to the extent possible, afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of his claimed neurological disorder.  All pertinent evidence in the electronic records must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

The examiner should identify all neurological disorders present during the period of the claim, other than the already service-connected residuals of a stroke.

With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder, originated during service, is otherwise etiologically related to service, was manifested within one year of the Veteran's discharge from service, or was caused or permanently worsened by service-connected disability.  If it is determined that any claimed disorder was worsened by service-connected disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation. 

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinions, he or she should fully explain why he or she is unable to do so.

6.  The RO or the AMC should also undertake any other development it determines to be warranted.

7.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



